One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(EL) Mr President, competition policy is exclusively the responsibility of the European Commission. One may well wonder, then, why the Commission does not exercise this exclusive responsibility, when the price of oil has risen by 50% since the beginning of the year.
There is all the more reason for concern when the Commission is failing to exercise this responsibility on two fronts: externally, where an oil cartel is obviously playing a part in setting prices that are such a burden to the more vulnerable sections of the European population, and also internally, where another oil cartel is likewise maintaining excessively high prices, since the oil companies' profits remain over-inflated.
I therefore call on the Commissioner for Competition to exercise her responsibilities in those specific areas where citizens expect it of her: in matters that affect their everyday lives.
(Applause)
(HU) Thank you very much, Mr President. Allergies are the epidemic of today, and have typically spread throughout Europe since the Second World War. Today, one third of children have an allergy and, if we do not do something about it, in time half the European population will suffer from this illness. Foods containing chemicals and the polluted environment are to blame for allergies. Allergic symptoms can, however, be triggered by natural and artificial food additives, spices, pollens and other natural substances.
In Hungary ragweed is the biggest problem. Unfortunately, the European Union does not currently have an allergy strategy, as the Commission has confirmed at my request. Civil society organisations for allergic illnesses and many millions of European citizens who are affected expect us to act against allergies at European level too, and for us to do something towards prevention, stopping the triggers and ensuring that such illnesses are symptom-free. Action against allergies would also prove that the European Union cares about the health and everyday concerns of its citizens. Thank you very much.
Mr President, last week the EU-Russia Summit was held in Khanty-Mansiysk and gave an impulse to start talks on a new partnership and cooperation agreement.
Apart from this important development, President Toomas Hendrik Ilves and President Dmitri Medvedev held the first official meeting of Heads of State of the two countries in over 14 years.
The Border Treaty between the Republic of Estonia and the Russian Federation was among several issues discussed. President Ilves stated that the preamble that the Estonian Parliament decided to add to the document, which the State Duma subsequently did not ratify, was unnecessary.
Commissioner Siim Kallas reminded us that the additional preamble referring to the Tartu Peace Treaty was simply a domestic political provocation during the actual events.
I see no reason why this preamble should not be removed from the Border Treaty as the Tartu Peace Treaty is still a valid international treaty and the new Border Treaty only acknowledges the control line between Estonia and Russia, their border, and the external border of the European Union.
(PL) Mr President, last week the German Freie Demokratische Partei MEP Mrs Koch-Mehrin suggested that if Poland decided not to ratify the Treaty of Lisbon, it should be excluded from the Union.
This scandalous utterance was a comment on the statement made by the Polish President relating to not signing the Treaty after the Irish referendum fiasco, as this would be irrelevant. Under EU law, unanimity in this regard is essential.
This preposterous utterance by a fellow Member is part of a dishonourable tradition in this House of disregard for the will of European peoples, which constitutes a major threat to the foundations of democracy. Lack of respect for the result of the Irish referendum, along with the call for Poland to be excluded from the EU, are proof of this. Countries that base themselves on Community law are to be punished simply for observing that law. This is the true face of today's EU. It is but one step away from totalitarianism.
I want to call on all my fellow Members to have more respect for those who have elected us. It is we who are supposed to be putting their will into action, not the other way around. We must not forget this!
Mr Rogalski, we were delighted to hear that your president has declared that Poland will ratify the Treaty of Lisbon. Indeed, that is what the parliaments agreed to do.
(HU) Mr President, in May this year the leaders of the Romanian community in Ukraine sent an open letter to the President of Romania, and raised their voices in a separate statement against the Ukrainian education policy, which is discriminatory and aims to abolish teaching in Romanian completely and to assimilate the Romanian community by force.
Hungarians living in Ukrainian Subcarpathia are afflicted by the same anti-minority policy. Decree No 461/2008 of the Ministry of Education stipulates that the school education of national minorities be switched over to the official language of Ukraine and that education be completely Ukrainianised. The European Parliament and the Member States of the Union, including Romania and Hungary, condemn Ukraine's systematic attempts to assimilate national minorities, and call upon it to comply in full with the international obligations it has assumed in the area of human and minority rights and the provisions of the European Charter for Regional or Minority Languages, which it has also signed. Thank you.
(PT) Mr President, I would like to take this opportunity to express our solidarity with the workers of the Fapobol company, against whom disciplinary proceedings have been launched with the intention of dismissing them for having demanded payment of their outstanding wages.
Following disciplinary proceedings, the Fapobol management has unacceptably sent out dismissal notices to workers, some of whom have worked at the company for more than 35 years. The entire company structure is affected, including management and trade union representatives who had taken part in a demonstration calling for the payment of outstanding wages. Expressing our solidarity with all the workers and trade unionists who have fallen foul of this repressive action, as well as with the Union of Workers in the Chemical, Pharmaceutical, Petrol and Gas Industries in Northern Portugal, we believe that this company's stance deserves to be condemned here in the strongest terms possible, as it seeks to intimidate workers and trade unionists through an attitude akin to a witch hunt that flies in the face of democracy and freedom.
(BG) Respected colleagues, I would like to acquaint you with a case of violation of the rights of two Bulgarian children and their parents in the Netherlands. In June 2006 the social bureau took away the children of Bulgarian citizen Roumyana Ivanova, residing in the Netherlands. The children are aged four and fourteen. The only meeting with them that was permitted was terminated because the mother spoke in Bulgarian. After this date, the parents haven't seen their children for a year, in spite of the numerous appeals. Contrary to the law, the children are separated from one another. The girl is at a juvenile detention facility for problem children and the authorities do not give information about the whereabouts of the boy. Even the ambassador is refused a meeting and is not given information.
The Bulgarian State Agency for Child Protection and other organizations are continuing to send requests for the children to be accepted for raising in Bulgaria pursuant to Article 5, 9 and 20 of the UN Convention on the Rights of the Child in respect to contact with the parents, fostering and care for them in their homeland. The Dutch authorities have not expressed a position to date. I am convinced that the Bulgarian public, the European public, should not remain uninvolved in the violation of international conventions and should not allow a second Libya case, only this time in the heart of Europe.
I ask you, respected colleagues, to please express your categorical opinion on the matter before the Dutch authorities.
(BG) Mr. President, colleagues, the bridge is a symbol of unification, it is carried by every banknote from EUR 50 to 5. There is, however, a bridge in Europe which, although it is called Bridge of Friendship, still divides people. It is the only bridge between Bulgaria and Romania along the 350 km river border on the Danube. To cross it both ways costs nearly EUR 17. The fee is illegitimate and hinders both business and the free movement of people. It does not reflect the real costs for maintenance of the bridge. In 2007, EUR 12 million were collected on the Bulgarian side while only EUR 17,000 were invested in the maintenance of the bridge. I am convinced that if the European Court is notified it will rule against this fee. But why should the citizens of Rousse and Giurgiu wait for that?
I appeal to the Bulgarian and the Romanian authorities to respond to the expectations of the citizens by waiving the fee for crossing the bridge between Rousse and Giurgiu. I am also turning to the Commission to encourage the finding of a solution to this pressing public problem.
(ET) My fellow Member Toomas Savi has already mentioned Khanty-Mansiysk, a small town in Siberia where the European Union-Russia summit was held at the end of last month; it was also the venue for another very important event, namely the Fifth Finno-Ugric World Congress in which the Presidents of four countries participated - Russia, Hungary, Finland and Estonia. A five-member European Parliament delegation also attended the Congress and our main objective was to focus attention on the small Finno-Ugric peoples, 19 of which live in the Russian Federation, and to draw attention to the fact that their languages and cultures run the risk of destruction.
Hopefully the agreement for which the foundations were laid at the EU-Russia summit in Khanty-Mansiysk will also draw attention to the human rights situation, which is, in fact, deplorable.
(SK) I welcome the fact that the theme of the June EU Council of Health Ministers was an initiative entitled 'European Antibiotic Awareness Day'.
The aim is to raise citizens' awareness that antibiotics need to be used responsibly and only in indicated cases. Incorrect usage is becoming a serious threat to public health. Bacteria are becoming more and more resistant, with the result that antibiotics will be of very limited use in the future. The campaign is being run by the European Centre for Disease Prevention and Control (ECDC), the European Union institutions and the World Health Organization. It should be supplemented by national strategies. A workshop on anti-microbiological resistance is to be held in Paris and the Czech Presidency is preparing a conference on this subject. A logo has also been produced for the campaign.
(RO) Mr. President, dear colleagues, I welcome the initiative of the European Commission, which adopted the directive on cross-border healthcare services last week.
This proposal has the advantage of creating a clear legislative framework, which establishes the rules according to which the European citizens can resort to healthcare services in the European Union area, in another Member State than the one where they contribute to the health system, as well as the way of reimbursing expenses to the patients.
The proposal, which should have been submitted for adoption to the European Parliament and the Council a long time ago, is a long-waited and opportune proposal, especially in the context in which healthcare was excluded from the directive on liberalization of commercial services.
Until now, European citizens had to refer to the European Court of Justice, which acknowledged the citizens' right to medical treatment in all cases and obliged Member States to reimburse their expenses.
I strongly believe that this initiative will have a positive effect on improving the health condition of the European citizens who, for various reasons, cannot request such services in their country of origin, as well as on increasing the quality of medical procedures in the European area.
(PL) Mr President, we Polish MEPs have become very disturbed by the situation in Belarus, a country that borders the European Union. Recently that country's parliament passed a very restrictive act on freedom of speech, which may result in even further constriction of the already narrow margin of freedom of speech in Belarus. Its entry into force depends only on the signature of the dictator, Mr Lukashenko, and that is no more than a formality. The highly repressive nature of this act will above all impact on independent journalists and publishers. This is quite clearly a gag on the free media in Belarus, on independent public opinion and on a nascent civil society.
In view of this situation, the European Parliament must provide a reminder of the basic standards that apply in our continent, of which the Republic of Belarus is a part. The award by our Parliament of the Sakharov Prize to the Belarusian Association of Journalists three years ago is all the more reason why we should take this step.
(DE) Mr President, the location for the EU-Russia Summit was not chosen at random. Khanty-Mansiysk is the centre of Russian oil extraction.
In the new Partnership and Cooperation Agreement, Russia puts the focus on the economy. From the point of view of the EU, there should be a closer focus on human rights. Under Dmitry Medvedev, Alexander Lebedev and Mikhail Khodorkovsky are still in prison. For the last week, both have been under the threat of new charges with a potential prison term of up to 20 years. The Russian authorities are playing for time until Mr Medvedev takes a clear position. Progress and binding commitments by Moscow are needed urgently on this matter, including in terms of solving political murders and clarifying the situation regarding restrictions on freedom of the press and of opinion.
In the future, the EU must present a united front and speak with one voice to Moscow so as to build up the political pressure. This is about nothing less than the credibility of the EU.
(BG) Mr. President, in recent weeks the press has begun to feature comments about the attitude of the European Commission to the various member-states as an example of double standard. Obviously, every subsequent expansion will encounter an increasingly strict application of the criteria. Bulgaria and Romania, for example, are subjected to an unprecedented mechanism of cooperation and verification in the field of justice and home affairs. There is no doubt there are serious problems and the two countries have to maintain a high rate of reform. But is the approach of the European Commission identical to all?
There are countries where organized crime has penetrated deeply and the consequences are visible: misuse of European funds, backwardness and street crime, xenophobia. I have not, however, encountered an official comment or motion for respective measures from the Commission. When speaking of corruption in the corridors of power, I can imagine what the reaction of the Commission would be if a Bulgarian prime minister introduces a law that would save him from prosecution. Such actions, however, are passed over with silence when it comes to the country of the former Commissioner for Justice and Home Affairs. I could quote a number of other examples. I would like to be clear - I am not asking for compromises for Bulgaria or Romania, I am asking for fair and equal treatment of each member-state.
(SK) In March 2003, when Castro's regime unjustly convicted and imprisoned 75 Cuban dissidents, the European Union introduced sanctions against Cuba. More than 50 political prisoners, whose families we have long been supporting through a form of 'adoption', are also being held under inhumane conditions in Cuban prisons. We are concerned about their poor state of health.
Before removing the EU sanctions on Cuba, have those involved asked the 2005 Andrei Sakharov laureates, the 'Ladies in White', whether the situation in the sphere of human rights and civil liberties in Cuba has changed since the accession of Raul Castro?
Mr President, thank you for your personal involvement in the issue of the release of political prisoners in Cuba and may I ask you once again to urge the Cuban President, on behalf of the European Parliament, to immediately release all Cuban dissidents.
(CS) Ladies and gentlemen, one of the key common values of the European Union is its linguistic and cultural diversity. A whole raft of states have adopted the Minority Languages Charter alongside their own legislation in support of this diversity. Such states include the Federal Republic of Germany. I should like to point out that the obligations thereby accepted require financial support for minority cultural institutions. In the case of Załožby za serbski lud (Foundation for the Sorbian People), resources have been gradually cut back over the years. This is not a good example of meeting obligations under the Charter. We call upon the German Government to keep its promises. Let us not allow yet another nation to disappear from the map of Europe.
Mr President, last month a young Palestinian journalist from Gaza, Mohammed Omer, a man in favour of reconciliation and peace with the Israelis, was able, with the assistance of the Dutch Government, to travel to the European Union to be presented with an award for his journalism. On his return, he was detained, humiliated, beaten and tortured by the Israeli secret service. The Dutch Government has expressed its shock, I am told, but this behaviour by Israel is part of a pattern.
Why are we considering closer relations with Israel when agents of that government perform such acts of violence against the very people whose advocacy of peace and reconciliation will command the support of the vast majority of Members here? Why are we supporting such moves when we know that that government will do absolutely nothing to criticise or condemn their behaviour?
(CS) Ladies and gentlemen, the free movement of people within the Schengen Area is undoubtedly a positive European value. It means, however, free movement for many and varied enemies of society. Thanks to information systems and the efforts of Europol and Interpol, the hunt for criminals and escapees operates reasonably well, but we are repeatedly encountering problems in enforcing remedial measures imposed as punishment by the courts. I am thinking of measures like bans on pursuing certain occupations, compulsory psychiatric or sexological treatment and the whole area of supervision of people released from prison on parole. There is undoubtedly a need to speed up work on a European information system and above all to ensure that national institutions are obliged not only to contribute to such a system, but also to draw the appropriate data from it.
(RO) Prior to Romania's accession to the European Union, there were many voices in this Parliament claiming that the Roma people are discriminated against in Romania. For this reason, several NGOs have published various studies in this field.
Romania has continually stated that the Roma people are a major concern for the authorities, but one cannot say that there is discrimination. Romania has implemented programmes for the integration of Roma in the society, including measures mainly related to education and even positive discrimination actions.
After 2007, the Roma people, not only from Romania, but also from Eastern countries, spread to Europe for economic reasons, but especially for reasons related to the nomadic tradition of these people. This was an opportunity for those who gave advice to implement it.
Unfortunately, what has happened in Italy is not a European lesson. It is inadmissible to fingerprint European citizens and, especially, children, it is not normal to set fire to camps installed, with the tacit consent of the authorities.
I believe the situation of the Roma people are European Community subjects and I ask all those with responsibilities - European institutions, governments, NGOs - to contribute to drawing up a common, coherent policy for the integration of these people, but entirely based on European principles.
Mr President, I want to demonstrate our solidarity with Fujitsu workers in Birmingham who are threatened with redundancy. There are plans to relocate part of the Fujitsu activities to the US, and this may mean up to 140 people losing their jobs. The union involved in this case is the Communication Workers Union, and it has been admirably flexible in its dealings with Fujitsu management. The single-shift system they proposed to Fujitsu would have saved 60 jobs, yet in the final board decision on 30 June, with no prior indication from the board that a decision would be reached so quickly, alternative proposals were rejected out of hand. I would ask Fujitsu to reconsider the relocation, or at the very least to ensure that the only jobs lost are on a voluntary basis and that those who want to continue to work should be able to do so.
EU legislation clearly states that a company must conduct a consultation procedure with its employees, yet again and again employers are doing too little, too late to abide by this legislation.
(FR) Mr President, I would like to ask an administrative question concerning Parliament. For over two years, the post of head of the European Parliament Office in Luxembourg has been vacant. The post has been advertised once, six months ago. Candidates were selected but no decision was made after I put questions to the administration. Your office, Mr President, has not been able to give me an answer either. I would like to know whether there are specific reasons why this post has not been filled and why the chosen candidates have not been appointed.
(RO) The Commission's Work Programme for 2008 includes, among strategic initiatives, the adoption of a package regarding the development of ecological transport.
This autumn, the Commission shall present a legislative proposal for revision of the Eurovignette Directive 2006/38. The objective of this revision is to ensure more efficient use of the transport infrastructure, as well as the reduction of negative effects of transports on the environment, based on the principle of "polluter pays”.
In the context of ever more expensive fuels, the importance of this directive is increasing. The sustainable economic development of the Union also depends on the development of a more ecological and efficient transport from the energy point of view.
I request the European Commission that the internalization of external costs, generated by transport, take place in a larger context, namely to also review the low VAT rates applicable in the Union, as well as Directive 14 of 2001 on taxation and levying of charges for access to railway infrastructures and Directive 96/2003 on energy taxation.
(NL) Mr President, 10 days ago we launched our campaign against child sex tourism at www.sayno.eu. Every year, thousands of men from Europe, the United States, Australia and Korea travel to poor countries in South-East Asia, Africa and Latin America to take part in this sickening form of tourism, and this almost always goes unpunished. The message we want to convey with this citizens' initiative is that this is no longer acceptable. The European Union, too, can no longer turn a bind eye to this, and we must strengthen the role of Europol, for example.
I am delighted to be able to tell you that, in this very short time, we have already collected 14 000 signatures. The campaign is of course continuing. I should also like to express my thanks for the broad support it has received, including from Members of this Parliament. Not only members of my own group, the Group of the Alliance of Liberals and Democrats for Europe, have signed; I have also seen the names of fellow Members from the Group of the European People's Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament, the Confederal Group of the European United Left/Nordic Green Left and others on the list - which is of course most welcome.
I should like to take advantage of the presence of the French Presidency here to thank the French Government for the initiatives it has taken in this regard in the past, often in the face of opposition from other Member States. I hope, however, that you are not discouraged by this and will develop further initiatives in these six months, too.
(PL) Mr President, several months ago we held a debate in this Chamber on the situation at Gdańsk Shipyard. Representatives of all the groups drew attention to the need for effective competition between European shipyards and other shipyards in the world market, especially the Korean shipbuilding industry. They emphasised that closure of two of the three slipways at Gdańsk Shipyard would rule it out of this competition and take away its chance of survival.
We meet in Strasbourg, a city that symbolises European integration. Maintaining this symbol as the headquarters of the European Parliament costs hundreds of millions of euros each year, but we have respect for this symbol. Gdańsk Shipyard is a symbol of the fall of communism and integration between Western Europe and Central and Eastern Europe. It would be worthwhile allowing this symbol to remain a living economic entity, a place of work for thousands of employees. This was the appeal that shipyard workers who demonstrated recently in Brussels were making to the European Commission.
(FR) Mr President, I would like to draw your attention to the events currently unfolding in Tunisia, in the Gafsa mining basin.
For several weeks, rallies have been organised against the poverty in this basin, which is rich because it contains many phosphates. It has to be said that the local population is not profiting from the profits, and we are now seeing extremely serious police and military repression, with harassment, imprisonments, arrests, and the sealing off of towns, particularly Redeyef.
I am asking the EU head of mission - through you, because I believe the European Parliament's intervention is necessary - for this matter to be raised for discussion with the Tunisian authorities, for the Guidelines on Human Rights Defenders to be followed, since trade unionists are being imprisoned and we have several accounts of torture, and for the heads of mission to attend trials, meet families and ask for an explanation from the Tunisian authorities of the repression taking place there.
(RO) The freedom of expression is a basic principle in the Charter of Fundamental Rights of the European Union. Every country must guarantee the freedom of expression, including for ensuring the conditions for independent media.
Unfortunately, in the Republic of Moldova, the Union of Journalists complains about anti-media actions committed during 2001 - 2008 by the Chisinau Government. The actions invoked by the journalists and that the government uses in the attempt to politically control the public media are: information censorship, criminal investigation of journalists for dispersing opinions contrary to the state policy, forms of calumny, promotion of unfair competition in the press, maximum restriction of the space for debate in the public audio-visual media - which, in the end, affects the final political pluralism and, implicitly, the democracy.
Taking into consideration these actions, I consider that the European Union should monitor compliance with the freedom of expression in this country more carefully.
(HU) I would like to interpret the words of András Léderer, president of the Hungarian liberal party New Generation. On Saturday the Hungarian March for Dignity started in Budapest. As in previous years, this year attention was drawn to reducing prejudice against homosexuals, even if only for one day. Following the attacks with Molotov cocktails in recent weeks, several hundred citizens who sympathise with homosexuals participated in the procession.
The procession was accompanied by unprecedented violence. Many civilians, police officers and demonstrators were injured, including the administrative director of the Hungarian liberal party, Gábor Horn, and a Socialist Member of the European Parliament, Katalin Lévai. Since the formation of the Hungarian Guard, several extreme right-wing, neo-Nazi portals have continuously organised aggressive attacks, whether against a Jewish ticket office or against Roma settlements, and now against homosexuals, while the government is visibly impotent and the criminal investigation authorities are incapable of producing results. Thank you very much.
(EL) Mr President, I would like to draw your attention and that of the French Presidency to the matter of the European Schools, which, while serving as benchmarks and models for European education, do not take any account of students' learning difficulties (dyslexia, stammering), so that many children are held back in their school progress and subsequent careers as a result of such difficulties.
We have seen failures, then, and pupils dropping out of school, causing considerable difficulty for their parents, who are our fellow Members and EU officials; they are forced to move, so that their children can go to ordinary Member-State schools that have the sensitivity to meet the special needs of children with learning difficulties, as the law and human dignity demand, especially in view of the need to protect children.
Parliament will have further occasion to consider the problems faced by these children.
Mr President, what is happening in Zimbabwe is remarkably sad and overwhelmingly atrocious. Mr Mugabe, a former fighter for freedom from colonial slavery, has now turned into a ruthless dictator and a barbaric suppressor of justice and the human rights of millions of his countrymen.
The international community - the EU included - has exhausted itself with its rhetoric, statements of condemnation and largely ineffective sanctions.
The time has come for re-election. To this end, I believe that Mr Mugabe should be brought before an international criminal court, charged with crimes against humanity. I strongly believe that such a measure is fully justified and realistic and will, I am sure, bring about the desired and urgently needed effect, which is to help the people of Zimbabwe get rid of a totalitarian regime that is fast leading the country into self-destruction. I believe the EU needs to be a protagonist in the move to bring Mugabe to face international justice.
(EL) Mr President, once again, here in the European Parliament, I would like to raise an issue that concerns the fishermen of my country, the fishermen of the Mediterranean and everyone who cares about the environment.
The Greeks, and European fishermen generally, are subject to stringent restrictions - and rightly so - regarding fishing methods and tools, fishing times, etc.
Third countries, however - Turkish fishermen being a typical example - fish as and when they want, using whatever equipment they choose, so that fish stocks are reduced, the seas are degraded, the environment is degraded.
I think we should take initiatives regarding Turkey, so that that country carries out correct fishing practices. The environment comes first; and of course, when I say Turkey, I mean all third countries that fish using non-standard methods.
(FR) Mr President, I too am pleased to welcome the French Presidency, with the French minister Mr Jouyet among us. It is true that it is unusual for the Presidency to be here on a Monday, even during these questions.
I will indeed be talking about the deployment of the police, the riot police, in front of Parliament today. When I arrived earlier, I went through two riot police cordons. I wondered what could be posing such a threat to Parliament that such an armada of riot police should be deployed. Twice I had to state my identity; I was asked why I was in the area of the European Parliament. I was really very surprised, Mr Jouyet, because I do not feel threatened here and, on the contrary, I feel rather oppressed by all these barriers. I would like to remind you that surrounding the house of the European people with riot police is a strange way to begin the French Presidency and I am keen to point out that we want this house to remain a house of the people, open to citizens.
(SK) Since we shall not meet again until after 21 August, the 40th anniversary of the occupation of Czechoslovakia by Warsaw Pact troops, I feel it my duty to draw attention to those dramatic events.
It was quite clearly shown at that time that the communist regime was a crime against humanity, just like every totalitarian regime. After August 1968 in my homeland we witnessed another 20 years of various forms of communist violence and terror from this organised machinery of evil. Our respect should go to those who did not give in and conducted themselves with honour. Allow me to paraphrase the words of the Slovak priest Anton Srholec, Chairman of the Confederation of Slovak Political Prisoners: 'We must never cease bearing witness that there are hundreds of thousands of honourable people in Slovakia, who made contributions to the preservation of freedom and human rights. It is thanks to them that we are once again on the side of democracy, freedom and rights'.
(HU) Thank you. The town of Khanty-Mansiysk in the Siberian province of Yugra is the site of the Russian summit and of Finno-Ugrian peoples, and in two days' time it will be the site of the fifth World Congress of Finno-Ugric Peoples. The EU is also providing financial support to the Finno-Ugric peoples for the fight to maintain their identities. The speeches by the EU delegation present and the four heads of state, especially the Hungarian head of state, have emphasised how important it is that endangered peoples should have not only dance groups and choirs but also education in their mother tongue and self-determination.
This Congress has two messages for the EU. The first is that the Year of Intercultural Dialogue should not only be a year of dialogue between the cultures of the large peoples. The second is that we are facing incomprehensible phenomena when the parliament of a European country wants to vote to decide that its country should be monolingual when there are 75 regional languages in that country. If the EU and Russia consider it important to preserve the cultures and mother tongues of the peoples living in their territory, this should also be the example for the Member States of the EU to follow. Thank you.
(PL) Madam President, a few weeks before the Olympic Games in Beijing, the only independent information station, New Tang Dynasty Television, ceased to broadcast to China.
Although the situation has now lasted several weeks, we do not know what caused the breakdown cited by the satellite operator, Eutel Communications, nor do we know when the breakdown will be put right. We do know, though, who stands to gain from this breakdown and who stands to lose. Millions of existing customers of independent, non-profit television broadcasting in Chinese and English are forced by the Chinese authorities to endure censorship of information from which they could have learned how effectively Chinese forces are dealing with Tibetan terrorists. They will not hear about the strikes, disturbances and problems that are happening during the organisation of the Games.
We citizens and representatives of the European Union treat China with the respect it indisputably deserves as a great nation that has made an enormous contribution to the whole of mankind's heritage. It is a pity that in exchange for this respect we are treated extremely negligently by the authorities in Beijing. Observance of agreements and adherence to the same principles is something we must demand both of ourselves and of our Chinese partners.
(EL) Madam President, according to an article that appeared in The New York Times a few days ago, an agreement is pending between the US Government and the European Commission that will allow European governments, banks and companies based in the European Union to pass information on European citizens to US agencies, such as credit card transactions, details of journeys made, e-mails and visits to websites - all in an attempt to combat terrorism.
Negotiations are under way on the possibility of European citizens being allowed to take legal recourse against the US Government if they believe their personal rights are being infringed as a result of use of their personal data.
I call on the President and the Members of the European Parliament to investigate the matter, and I call on the European Commission to provide clarifications, so that this House is informed of the content and nature of these talks. The European Parliament has a duty to protect the personal rights and privacy of European citizens if these are infringed.
Madam President, I wish to raise the issue of the increasing oil prices and particularly the oil futures market. There are many reasons given for the increase in oil markets. One is demand; the other is supply and the poor investment in infrastructure in oil for many years. Professionals in the oil industry and market are increasingly raising the issue of the ridiculously low margin requirement for crude oil futures. It lies between 5% and 7%. In other words, if you want to buy 10 million euros' worth of futures in oil, all you have to do is put down half a million euros as an investment.
TrimTabs Investment Research, a leading US independent research service, has said that if their margin requirement was raised between 25% and 50%, which is the same as most people who invest in the stock market pay, it would have a significant impact on lowering oil prices. The low margin requirement in the market means that the market is open to manipulation. There is absolutely no question about that. I have no problem with people investing in futures and commodities, but this is a ridiculously low margin.
We must pursue this issue. The margin must be increased because the global economic effects are absolutely enormous and we must do everything we possibly can to reduce the price of oil globally.
(PL) Madam President, the Polish President has decided not to append his signature to the Act ratifying the Treaty of Lisbon, having recognised the Treaty as defunct in a situation where the Irish have rejected the document in a referendum. The Polish President thus recalled the fundamental operating principle of the European Union, to wit, that treaties enter into force only after they have been ratified by all EU Member States. Application of this principle has hitherto been evident, and it was applied following rejection of the Constitutional Treaty by the French and the Dutch. When that happened - despite continuation of the ratification process for that Treaty in many countries - it was recognised that the Constitutional Treaty was nevertheless defunct. Unfortunately, after both the referendum decision in Ireland and the Polish President's decision, voices were heard in the European Union, including those of some prominent politicians, demanding the ratification of this document by Poland, which is a denial of the essence of European democracy. I would like to protest strongly against these voices and the pressure and particular type of blackmail that they bring to bear.
That concludes the one-minute speeches on matters of political importance.